DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, applicant discloses the limitation “by the Web” however the term “Web” is unclear to what applicant is referring to. For example, one interpretation could a form of accessing the internet however applicant does not clearly specify if this is the case or not. Thus, the limitation of “Web” leaves the claim unclear and indefinite to the metes and bounds of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kostelnicek (US 3886494 A) in view of Norris (US 6002339 A).

Regarding claim 1, Kostelnicek teaches a master station (master control station) preset for recording vibrations at a master trigger threshold (command signal). (Col.4, lines 26-33, Fig.5)

Kostelnicek also teaches a secondary station (geo-links), the secondary station and the master station being time synchronized. (Col.6, lines 47-60)

Kostelnicek also teaches a server (10) in communication with the master (master control station) and secondary stations (geo-link units). (Col.4, lines 19-45)

Kostelnicek also teaches wherein, the master station is configured to transmit a master trig time (command signal) to said server and to start recording vibrations when the master trigger threshold is exceeded. (Col.2, lines 53-68)

Kostelnicek also teaches said server is configured to store the master trig time. (Col.5, line 55-Col.6, line 7, Col.22, line 56-Col.23, line 43, Col.19, lines 44-49, Col.7, lines 28-60, Claim 12)

Kostelnicek also teaches said secondary station (geo-link units) is configured to detect the master trig time stored by the server, and upon detecting the master trig time, to record vibrations. (Col.2, lines 7-45, Col.4, lines 30-35, Claim 11)

Kostelnicek does not explicitly teach wherein said master and secondary stations are configured to transmit respective recorded vibrations to said server and said server is configured to classify the recorded vibrations in relation to a preset seismic threshold.

Norris teaches wherein said master (10) and secondary (14) stations are configured to transmit respective recorded vibrations to the server (16) and said server is configured to classify the recorded vibrations in relation to a preset seismic threshold. (Col.4, line 64-Col.5, line 20, Col.6, lines 21-44, Col.5, lines 25-35, Figs.1-2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kostelnicek to incorporate wherein said master and secondary stations are configured to transmit respective recorded vibrations to a server and said server is configured to classify the recorded vibrations in relation to a preset seismic threshold in order to  identify which subsystems are required for a specific task and further identify the required cycle rate for each subsystem. 

Regarding claim 20, the claim discloses substantially the same limitations, as claim 1. All limitations as recited have been analyzed and rejected with respect to claim 20, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 20 is rejected for the same rational over the prior art cited in claim 1.  

	
Regarding claim 2, Kostelnicek teaches wherein said secondary station (geo-links) comprises a buffer (17a, 17c), said buffer being configured to dynamically store vibrations at a position of the secondary station. (Col.7, lines 28-60, Fig.6)

Regarding claim 3, Kostelnicek teaches wherein said secondary station (geo-links) comprises a buffer (17a, 17c), said buffer being configured to dynamically store a duration of occurring vibrations at a position of the secondary station. (Col.7, lines 15-60, Fig.6)

Kostelnicek also teaches to retrieve vibrations missed during a time lap of the detection of the master trig time in the server (10). (Col.5, line 55- Col.6, line 7, Col.20, lines 15-32)

Regarding claim 4, Kostelnicek teaches wherein the master station is positioned at a first position and the secondary station is positioned at a second position different from said first position and impacted by vibrations at the first position. (Col.4, lines 30-45)

Regarding claim 5, Kostelnicek teaches wherein the master station is positioned at a first position within an operation site under monitoring; and the secondary station is positioned in a second position different from said first position and impacted by vibrations at the first position. (Col.4, lines 30-45, Col.6, lines 40-65)

Regarding claim 6, Kostelnicek teaches wherein the master trigger threshold (command signal) is selected depending on a site being monitored. (Col.2, lines 19-30, Col.22, line 56-Col.23, line 43)

Regarding claim 7, Kostelnicek teaches wherein forced vibration recording is activated at the secondary station by the master trig time independently of local vibrations at a position of the secondary station. (Col.2, lines 19-30, Col.4, lines 30-45, Fig.5, Claim 11)

Regarding claim 8, Kostelnicek does not explicitly teach wherein said server generates a classification of a corresponding vibration event from the recorded vibrations transmitted by said master and secondary stations.

Norris teaches wherein said server (16) generates a classification of a corresponding vibration event from the recorded vibrations transmitted by said master and secondary stations. (Col.4, line 64-Col.5, line 7)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kostelnicek to incorporate wherein said server generates a classification of a corresponding vibration event from the recorded vibrations transmitted by said master and secondary stations in order to identify which subsystems are required for a specific task. 

Regarding claim 9, Kostelnicek does not explicitly teach wherein the master and the secondary station are time synchronized based on one of: i) a network time protocol and ii) GPS time.

Norris teaches wherein the master (10) and the secondary station (subsystems) are time synchronized based on one of: i) a network time protocol and ii) GPS time. (Col.5, line 46- Col.6, line 33, Figs.1-2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kostelnicek to incorporate wherein the master and the secondary station are time synchronized based on one of: i) a network time protocol and ii) GPS time in order to permit the gun system and the recording system to be tied together through the time and epoch counts.

Regarding claim 11, Kostelnicek teaches wherein the server (21) is remotely connected to the master station (master control station) and the secondary station (geo-link units). (Col.4, lines 30-45, Col.6, lines 47-50, Fig.3)

Regarding claim 12, Kostelnicek does not explicitly teaches wherein the server is connected to the master station and the secondary station by the Web.

Norris teaches wherein the server (16) is connected to the master station (10) and the secondary station (14) by the Web (20). (Col.4, line 64-Col.5, line 20, Col.6, lines 21-44, Col.5, lines 25-35, Figs.1-2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kostelnicek to incorporate wherein the server is connected to the master station and the secondary station by the Web in order for each transmission to be transported through independent transmission links. 

 Regarding claim 13, Kostelnicek teaches a first secondary station (geo-link) and a second secondary station (geo-link), wherein the master station is positioned at a first position impacted by vibrations occurring in an operation site under monitoring, said first secondary station is positioned at a second position impacted by the vibrations occurring in the operation site under monitoring and the second secondary station is positioned at a third position impacted by vibrations occurring in the operation site under monitoring. (Col.4, lines 19-45, Fig.1)

Regarding claim 15, Kostelnicek teaches positioning a master station (master control station) preset for vibration recording at a master trigger threshold (command signal) 10at a first position. (Col.4, lines 26-33, Fig.5)

Kostelnicek also teaches positioning at least one secondary station (geo-links) in a second position impacted by vibrations occurring in the first position, the at least one secondary station continuously recording a time length of vibrations at the second position. (Col.2, lines 8-45, Col.6, lines 47-60)

Kostelnicek also teaches synchronizing the at least one secondary station (geo-links) and the master station (master control station) in time and connecting the master station and the secondary station to a server (10). (Col.6, lines 47-60, Col.4, lines 19-45, Col.5, line 55-Col.6, line 7)

Kostelnicek also teaches whereby, when the master trigger threshold is exceeded, the master station transmits a master trig time (command signal) to the server and starts recording vibrations. (Col.2, lines 53-68)

Kostelnicek also teaches the server storing the master trig time. (Col.5, line 55-Col.6, line 7, Col.22, line 56-Col.23, line 43, Col.19, lines 44-49, Col.7, lines 28-60, Claim 12)

Kostelnicek also teaches the at least one secondary station (geo-links) detecting the master trig time (command and timing control radio signal) stored by the server (10), and upon detecting the master trig time, starts recording vibrations. (Col.2, lines 7-45, Col.4, lines 30-35, Claim 11)

Kostelnicek does not explicitly teach the master and the at least one secondary station transmitting respective recorded vibrations to the server and the server classifying received recorded vibrations in relation to a preset seismic threshold.

Norris teaches the master (10) and the at least one secondary station (14) transmitting respective recorded vibrations to the server (16) and the server classifying received recorded vibrations in relation to a preset seismic threshold. (Col.4, line 64-Col.5, line 20, Col.6, lines 21-44, Col.5, lines 25-35, Figs.1-2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kostelnicek to incorporate the master and the at least one secondary station transmitting respective recorded vibrations to the server and the server classifying received recorded vibrations in relation to a preset seismic threshold in order to identify which subsystems are required for a specific task and further identify the required cycle rate for each subsystem.

Regarding claim 16, Kostelnicek teaches wherein the at least one secondary station (geo-links) dynamically stores occurring vibrations data at a position thereof. (Col.7, lines 15-60, Fig.6) 

Kostelnicek also teaches retrieves vibration data missed during a time lap of transmission of the master trig time from the master station. (Col.5, line 55- Col.6, line 7, Col.20, lines 15-32)

Regarding claim 17, Kostelnicek teaches wherein the master station is positioned at a first position in relation to an operation site under monitoring; and the at least one secondary station is positioned at a second position impacted by vibration events at the first position. (Col.4, lines 30-45, Col.6, lines 40-65)

Regarding claim 18, Kostelnicek teaches wherein forced vibration recording is activated at the at least one secondary station by the master trig time independently of local vibrations at the second position. (Col.2, lines 19-30, Col.4, lines 30-45, Fig.5, Claim 11)

Claim(s) 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kostelnicek in view of Norris and Ezell (US 4042906 A).

Regarding claim 14, Kostelnicek does not explicitly teach wherein a spatial origin of the recorded vibrations is obtained by one of triangulation and pseudorange multilateration.

Ezell teaches wherein a spatial origin of the recorded vibrations is obtained by one of triangulation and pseudorange multilateration. (Col.2, lines 57-59)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kostelnicek to incorporate wherein a spatial origin of the recorded vibrations is obtained by one of triangulation and pseudorange multilateration in order to provide locations in azimuth. 

Regarding claim 19, Kostelnicek does not explicitly teach determining a spatial origin of the recorded vibrations by one of triangulation and pseudorange multilateration.

Ezell teaches determining a spatial origin of the recorded vibrations by one of triangulation and pseudorange multilateration. (Col.2, lines 57-59)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kostelnicek to incorporate determining a spatial origin of the recorded vibrations by one of triangulation and pseudorange multilateration in order to provide locations in azimuth.



Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kostelnicek in view of Norris and Liu (CN 102680784 A, all citations provided from machine translation attached).

Regarding claim 10, Kostelnicek does not explicitly teach wherein when the master trigger threshold is exceeded, the master station starts recording vibrations, and the master station stops recording vibrations after a recording duration, said recording duration being preset according to a type of expected vibration events in a site being monitored.

Liu teaches wherein when the master trigger threshold is exceeded, the master station starts recording vibrations, and the master station stops recording vibrations after a recording duration, said recording duration being preset according to a type of expected vibration events in a site being monitored. (Paragraphs 10-16, 23-25, Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kostelnicek to incorporate wherein when the master trigger threshold is exceeded, the master station starts recording vibrations, and the master station stops recording vibrations after a recording duration, said recording duration being preset according to a type of expected vibration events in a site being monitored in order to receive measurement oscillation information.




Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645